Case 1:10-cv-06950-AT-RWL Document 1161 Filed 01/15/21 Page 1 of 4



     TELEPHONE: 1-212-558-4000
                                                                  125 Broad Street
      FACSIMILE: 1-212-558-3588
        WWW.SULLCROM.COM                                    New York, New York 10004-2498
                                                                               ______________________


                                                                LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                 BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                       BEIJING • HONG KONG • TOKYO

                                                                           MELBOURNE • SYDNEY




                                                                 January 14, 2021
Via ECF

The Honorable Analisa Torres,
    United States District Court for the
        Southern District of New York,
            500 Pearl Street,
                 New York, New York 10007-1312.

                  Re:        Chen-Oster, et al. v. Goldman, Sachs & Co., et ano.,
                             No. 10 Civ. 6950 (AT) (RWL) (S.D.N.Y.)

Dear Judge Torres:

                On behalf of Defendants, and in accordance with Rule IV.A.ii of Your
Honor’s Individual Practices in Civil Cases, I respond to Plaintiffs’ January 13, 2021 letter
(“Letter”; ECF No. 1160) and request that the Court permit continued redaction of discovery
materials consisting of certain highly sensitive (i) hearsay selectively culled from
Defendants’ internal personnel investigative files in Plaintiffs’ January 13, 2021
unauthorized reply brief (“Reply”; ECF No. 1158-1), and (ii) deposition testimony quoted in
Plaintiffs’ Reply and appended as Exhibit D thereto (ECF No. 1158-5). These redactions
protect the substantial privacy interests of individual former Goldman Sachs employees, and
the public interest would not be served by the disclosure of this information. Plaintiffs’ Letter
fails to disclose that Judge Francis, Judge Lehrburger, and Your Honor have expressly
ordered some or all of the exact same material to be filed under seal (ECF No. 1109), and
provides no explanation for their opposition to Defendants’ request.

                As a threshold matter, under Judge Francis’s June 10, 2014 Order (ECF
No. 242), all of Defendants’ internal personnel investigative files—including the one at issue
here—were ordered to be submitted under seal. Plaintiffs previously moved to unseal these
materials (ECF No. 508), and this Court denied Plaintiffs’ motion, recognizing that “the
materials include sensitive content about identifiable non-parties” (June 29, 2017 Order at 1,
ECF No. 510). Judge Lehrburger has likewise repeatedly permitted redaction of sensitive
internal personnel investigative files, including the same material cited in Plaintiffs’ Reply.
(Dec. 27, 2018 Order, ECF No. 661; Nov. 16, 2020 Memo Endorsement, ECF No. 1109.)
And this Court recently permitted redaction of similarly sensitive portions of other deposition
testimony. (Oct. 23, 2020 Memo Endorsement, ECF No. 1092.) Defendants request that
this Court continue to permit redaction and sealing consistent with its prior Orders.

              In any event, there is no presumed right of access to discovery materials, such
as deposition excerpts and documents filed in connection with discovery disputes. The
Case 1:10-cv-06950-AT-RWL Document 1161 Filed 01/15/21 Page 2 of 4


The Honorable Analisa Torres                                                                  -2-


Second Circuit has held repeatedly that “‘the mere filing of a paper or document with the
court is insufficient to render that paper a judicial document subject to the right of public
access.’” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006) (quoting
United States v. Amodeo, 44 F.3d 141, 145 (2d Cir. 1995) (“Amodeo I”)). Rather, “‘the item
filed must be relevant to the performance of the judicial function and useful in the judicial
process,’” id., such as “pleadings in civil litigation []other than discovery motions and
accompanying exhibits.” Bernstein v. Bernstein Litowitz Berger & Grossmann LLP, 814
F.3d 132, 140 (2d Cir. 2016) (emphasis added; internal quotation marks omitted); see SEC
v. TheStreet.Com, 273 F.3d 222, 233 (2d Cir. 2001) (“deposition discovery material[s]” are
“not judicial documents”) (internal quotation marks omitted); Winfield v. City of New York,
2017 WL 2880556, at *4 (S.D.N.Y. July 5, 2017) (Parker, J.) (holding “that documents filed
with the court in connection with discovery-related disputes are not judicial documents”);
Joy v. North, 692 F.2d 880, 893 (2d Cir. 1982) (“Discovery involves the use of compulsory
process to facilitate orderly preparation for trial, not to educate or titillate the public.”). Here,
because Plaintiffs filed references to documents and deposition excerpts in connection with
their request for additional document discovery, the materials are not judicial documents
entitled to a presumption of public access.

                To the extent the presumption of access applies at all, it would be weak
because Plaintiffs’ request for additional discovery has, at best, a tenuous connection to the
adjudication of Plaintiffs’ substantive rights. See Dorsett v. Cty. of Nassau, 762 F. Supp. 2d
500, 518 (E.D.N.Y. 2011) (Tomlinson, J.) (“[T]he presumption in favor of public access to
judicial documents will be given the strongest weight possible where the documents played
a role in determining the litigants’ substantive rights, and, as the documents[’] role becomes
more attenuated from the exercise of Article III judicial power, the weight of the presumption
declines.”), aff’d, 800 F. Supp. 2d 453 (E.D.N.Y. 2011) (Spatt, J.), aff’d sub nom. Newsday
LLC v. Cty. of Nassau, 730 F.3d 156 (2d Cir. 2013). Any such weak presumption of access
would be outweighed by “balanc[ing] competing considerations against” disclosure. United
States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir. 1995) (“Amodeo II”); see Dependable Sales
& Serv., Inc. v. TrueCar, Inc., 311 F. Supp. 3d 653, 667 (S.D.N.Y. 2018) (Castel, J.)
(“presumption of public access . . . is low” for “deposition testimony and related e-mails”).

                 First, the internal personnel investigative material and deposition testimony
excerpted in Plaintiffs’ Reply consist of unfounded allegations of misconduct against
individual former Goldman Sachs employees, which are highly inflammatory and raise
significant privacy concerns. See United States v. Silver, 2016 WL 1572993, at *6 (S.D.N.Y.
Apr. 14, 2016) (Caproni, J.) (third parties “have an interest in maintaining the privacy of their
alleged sexual relationships, which can constitute embarrassing conduct and . . . are
undoubtedly a sensitive subject”) (internal quotation marks omitted); Cohen v. Gerson
Lehrman Grp., Inc., 2011 WL 4336679, at *2 (S.D.N.Y. Sept. 15, 2011) (Castel, J.)
(redacting “deposition transcripts” where deponents “are not parties to this litigation and
their identities are irrelevant to the motion.”). Indeed, even if they were not baseless, such
“boy’s club” allegations unconnected to the three certified firm processes are wholly
irrelevant to this action. (Class Cert. Order at 47, ECF No. 578 (denying certification of
“boy’s club” claim).) Accordingly, courts in this Circuit routinely permit such
unsubstantiated, sensationalist accusations to remain sealed or redacted. See Amodeo II, 71
F.3d at 1051 (approving sealing where “[p]ortions of the Report are hearsay” and “there is a
Case 1:10-cv-06950-AT-RWL Document 1161 Filed 01/15/21 Page 3 of 4


The Honorable Analisa Torres                                                                -3-


strong possibility that the report will contain material which is untrustworthy or simply
incorrect”) (internal quotation marks and alteration omitted); see also In re Pishevar, 2020
WL 1862586, at *7 (S.D.N.Y. Apr. 14, 2020) (Aaron, J.) (“[D]ocuments [that] contain false
details . . . fall into the category of documents worth protecting [from public disclosure],
namely ‘records used to gratify spite or promote scandal and files that might serve as
reservoirs of libelous statements for press consumption.’”) (quoting Amodeo I, 44 F.3d at
146).

                 Second, disclosing the internal personnel investigative material and
deposition testimony excerpted in Plaintiffs’ Reply risks violating the privacy rights of those
against whom the accusations were lodged, who would be afforded no meaningful
opportunity to respond. See Amodeo II, 71 F.3d at 1051 (“a court may consider whether the
nature of the materials is such that there is a fair opportunity for the subject to respond to any
accusations contained therein”). Courts in this Circuit “restrict[] the dissemination or
disclosure of . . . deposition testimony or information contained in personnel files—
information that could be used to embarrass, harass, or violate the privacy interests of third
parties to this litigation.” In re Gen. Motors LLC Ignition Switch Litig., 2015 WL 4522778,
at *6 (S.D.N.Y. July 24, 2015) (Furman, J.) (collecting cases). Under Second Circuit
precedent, “the privacy interests of innocent third parties should weigh heavily in a court’s
balancing equation.” Id. at 1050 (internal quotation marks and alterations omitted); see also
Mirlis v. Greer, 952 F.3d 51, 61 (2d Cir. 2020) (“‘the privacy interests of innocent third
parties’ . . . establish a ‘venerable common law exception to the presumption of access’”)
(quoting Amodeo II, 71 F.3d at 1050–51). And courts routinely decline to disclose
information that would be used to “gratify private spite or promote public scandal.” Nixon
v. Warner Commc’ns, Inc., 435 U.S. 589, 603 (1978); see, e.g., Silver, 2016 WL 1572993,
at *7 (“[P]rivacy interests . . . warrant redactions to protect [individuals’] identities.”). Here,
the privacy interests of the individual employees named in these materials justify continued
redaction.

                Third, there is a strong public policy militating against disclosure of material
relating to internal employee investigative files, as both EEOC Enforcement Guidance and
New York State law direct that employers are required to keep confidential all records
relating to harassment complaints and investigations. See Enforcement Guidance on
Vicarious Employer Liability for Unlawful Harassment by Supervisors, EEOC Notice
No. 915.002 (June 18, 1999); N.Y. Lab. Law § 201-g(1).

               For the foregoing reasons, Defendants respectfully ask the Court to permit
continued redaction of (i) internal personnel investigative material quoted and referenced in
Plaintiffs’ Reply, and (ii) certain deposition testimony quoted in and appended to Plaintiffs’
Reply. In the alternative, Defendants respectfully ask the Court to permit continued
redaction of the personally identifying information, such as names and specific titles, of the
individuals identified in the personnel investigative material and deposition testimony quoted
and appended to Plaintiffs’ Reply.
Case 1:10-cv-06950-AT-RWL Document 1161 Filed 01/15/21 Page 4 of 4


The Honorable Analisa Torres                                            -4-


                                              Respectfully submitted,

                                              /s/ Ann-Elizabeth Ostrager

                                              Ann-Elizabeth Ostrager
                                              of Sullivan & Cromwell LLP

cc:   All parties of record (by ECF)
